DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, the species to soften, liquefy and/or remove paraffin, claims 17, 19-21 and 24 in the reply filed on  7 January 2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22, 23 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 24 recites  the method further  comprising  “the application of sulfur-reducing bacteria”, however, the specification recites “In one embodiment, the methods can be used for suppressing or eliminating sulfate reducing bacteria” (specification, page 29, line 8-9).  Thus the specification discloses suppressing sulfate reducing bacteria rather than the claimed “application of sulfur reducing bacteria”. 

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 recites “sulfur-reducing bacteria”, which appears to be “sulfate-reducing bacteria”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites” sophorolipid (0.005-0.1g/L” and “isopropyl alcohol (2 – 50 ml/L)”, which renders the claim indefinite because it is unclear whether the limitation(s) inside the parenthesis are part of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19  and  21 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0299556A1 (Gunawan) in view of  US Patent 7022652 (Marakov).
Regarding claims 17 and 19, Gunawan teaches a method for enhancement of production  and reduction of corrosion comprises introducing into a well a composition comprising a sophorolipid ([0011] and [0043]), which meets the biosurfactant;   1 to 20 % of mutual solvent such as isopropanol ([0039]),  which is equivalent to about 10 mL/L to 200 mL/L, which overlaps with the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include isopropanol at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Gunawan teaches the composition may comprise  0.1 to 2 wt.% of clay stabilizers ([0039]).

Marakov teaches that ammonium chloride is an effective clay stabilizer for well treatment  (col. 4, line  60-65). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include ammonium chloride clay stabilizer of Marakov in the method  and composition of Gunawan since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a  clay stabilizer.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).  Thus the amount of ammonium chloride is about 0.1 to 2 wt.% ([0039]), which is equivalent to about 1g/L to 20g/L, which encompasses the claimed amount, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding the amount recited inside the parenthesis of  claim 19, Gunawan teaches the sophorolipid is present in an amount of 0.1 to 15 vol.% of 4 to 100% active ([0035] and [0041]), thus the amount of sophorolipid is about 0.04 g/L to 1.5 g/L, calculated by the examiner, which overlaps with the amount of 0.005 to 0.1; and  1 to 20 % of mutual solvent such as isopropanol ([0039]),  which is equivalent to about 10 mL/L to 200 mL/L, which overlaps  the amount of 2-50ml/L.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include sophorolipid  and isopropanol at the instant range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 21, Gunawan teaches that the composition can be used for scale treatment  ([0043]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gunawan in view of  Marakov in further view of US2015/0300139A1 (Armstrong).
The combined teachings of Gunawan and Marakov are set forth above. 
While Gunawan teaches pumping the composition into a well and is silent on the requirement shut-in time([0011]),  neither Gunawan nor Marakov expressly  teaches pumping the composition out of the well. 
Armstrong teaches that well treatment fluids must be removed following the completion of the treatment operation to avoid interfering with other phases of operations ([0008]). 
At the time the invention was made it would have been obvious for a person of ordinary skill to remove the composition of Gunawan and Marakov from the well after treatment. The rationale to do so would have been the motivation provided by the teachings of Armstrong that to do so would avoid  interfering with other phases of well operations ([0008]). 
As for the amounts of the treatment composition required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of treatment composition  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claim.

Claims 17 and  24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6758270 (Sunde)  in view of US2005/0224230A1 (Cobb).
Regarding claims 17 and 24, Sunde teaches a method  for enhancing oil recovery comprises  injecting into an oil-bearing formation a composition comprising microorganisms and ammonium salt (col. 3, line 15-26 and col.4, line 13-15 ), wherein the microorganism comprises sulfate-reducing bacteria ( col.2,line 64-65 and col. 3, line 33-36), and the microorganism produces surfactants that dislodge the oil (col. 3,line 56-65 and col.4,  line 60-65), which meets the biosurfactant. 
Sunde does not teach the amount of ammonium salt, neither the presence of isopropyl alcohol. 
Cobb teaches that a composition comprising  ammonium salt and alcohol such as isopropyl alcohol can provide effective mobilization of oil trapped in the reservoir  and substantially increase the oil recovery ([0015], [0027], [0029]-[0031] and [0033]), wherein the composition comprises a 1:5 dilution of  a mixture of 4 vol.% ammonium  and the 8 vol.% of isopropanol  ([0032]-[0033]), which is equivalent to about 9 g/L of ammonium and  16mL/L isopropanol calculated by the examiner, which meets the claimed amount, respectively.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the ammonium  and isopropanol in the amount taught by Cobb in the method of Sunde. The rationale to do so would have been the motivation provided by the teachings of Cobb that to do so would substantially increase the oil recovery ([0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766